Citation Nr: 9901535	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-31 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1950 to April 
1953.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a May 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  The appellants service-connected lumbosacral strain is 
manifested primarily by limitation of lumbar spine motion, 
constant low back pain, and by objective evidence of muscle 
spasm.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for the assignment of a 20 percent evaluation for a 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.41, 4.71a, Part 4, Diagnostic Code 
5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for a 
lumbosacral strain in a July 1953 rating decision.  At that 
time, the RO assigned a 10 percent disabling rating.  The 
decision was primarily based on the appellants service 
medical records and his June 1953 VA examination.  The 
appellants service medical records showed that in June 1952, 
the appellant injured his back after he was hit by a truck, 
and the appellants June 1953 VA examination reflected that 
at that time, the appellant was diagnosed with a back strain.  
The 10 percent rating has remained in effect since the July 
1953 rating.  

In June 1958, the appellant underwent a VA examination.  At 
that time, he gave a history of his in-service accident.  He 
stated that at present, he had back pain and he could not do 
any work which required bending or lifting.  Upon physical 
examination, the examiner stated that the appellants lumbar 
spine showed moderate restriction of extension and mild 
restriction of lateral motion and flexion.  An x-ray of the 
appellants lumbosacral spine was interpreted as showing 
slight scoliosis toward the right centering at the 3rd lumbar 
body with some straightening of the lumbar spine as seen in 
the lateral projection.  There was also a slight defect and 
ossification of the superior anterior corner of the 3rd 
lumbar body and slight irregularity in the superior surface 
of the 5th lumbar body which was also a developmental defect.  
The appellant was diagnosed with a lumbosacral strain and the 
examiner noted that the appellant was to be furnished with a 
low back support.

In June 1960, the appellant underwent a VA examination.  At 
that time, he stated that at present, he had pain in his 
lower back.  The appellant indicated that if he lifted 
something, his back pain would increase for several days.  
According to the appellant, at times, he wore a back support 
when his back pain worsened.  The physical examination showed 
that the appellants lumbar spine was slightly restricted, 
especially laterally.  Backward bending was slightly 
restricted and on forward bending, the appellant reached four 
inches from the floor.  Straight leg raising was to 110 
degrees, bilaterally.  An x-ray of the appellants 
lumbosacral spine was interpreted as showing a normal lumbar 
curve and normal spacing of the bodies.  There was a slight 
rotation toward the left of the lumbar bodies and there was 
also scoliosis toward the right centering at the 3rd lumbar 
body.  There was a slight defect of the anterior corner of 
the 3rd lumbar body which was considered to be a possible 
congenital anomaly.  There was also slight irregularity in 
the shape of the upper anterior corner of the 5th lumbar 
body.  The diagnosis was of a lumbosacral strain.  

A Hospital Summary from the VA Hospital (VAH) in Syracuse, 
New York, shows that the appellant was hospitalized from July 
to September 1960.  The summary further reflects that in July 
1960, the appellant underwent a right lumbar sympathectomy 
and in August 1960, he underwent a left lumbar sympathectomy.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Wadsworth, California, show that in January 1973, 
the appellant was treated after complaining of low back pain.  
At that time, the physical examination showed that the 
appellants lumbosacral movement was slightly limited.  
Straight leg raising was positive and was to 80 degrees, 
bilaterally.  The diagnosis was of low back pain which was 
secondary to osteoarthritis.  The records further reflect 
that in March 1973, an x-ray was taken of the appellants 
lumbosacral spine.  The x-ray was interpreted as showing that 
the lumbar vertebrae seemed to be intact without any evidence 
of fracture or dislocation.  There were some osteophytes at 
the anterior margin indicating osteoarthritic changes.  The 
diagnosis was of osteroarthritic changes in the lumbar 
vertebrae.  

In June 1973, the appellant underwent a VA examination.  At 
that time, the appellant complained of chronic low back pain.  
The physical examination showed that the appellants posture 
was normal and his spine was well aligned.  The appellants 
gait exhibited a limp because of low back pain.  Squatting 
was limited to 50 percent of the normal distance and was 
stopped because of pain in the lumbar spine region.  Flexion 
of the trunk was limited to 60 degrees and there was good 
progression of movement of the spine.  The appellants 
fingertips missed his toes by 10 inches.  Lateral flexion of 
the trunk each way was to 30 degrees and rotation of the 
trunk each way was to 50 degrees.  Extension of the trunk was 
to 20 degrees.  The fabere test revealed lumbar spine pain 
and there was pain to palpation over the lumbar spine and 
lower thoracic spine.  The diagnosis was of a lumbosacral 
strain.  An x-ray of the appellants lumbar spine was 
interpreted as showing a chip fracture at the anterior-
superior aspect of the 3rd lumbar vertebra.  The remainder of 
the spine was within normal limits. 

Outpatient treatment records from the VAMC in West Los 
Angeles, from January 1990 to September 1994, show that in 
October 1991, the appellant was instructed as to how to use a 
transcutaneous electrical nerve stimulation (TENS) unit for 
his back.  According to the records, in December 1991, the 
appellant was diagnosed with a chronic low backache.  The 
records further reflect that in January 1994, the appellant 
was hospitalized in order to undergo a magnetic resonance 
imaging (MRI) scan of his cervical spine.  At that time, the 
appellant stated that ever since he was involved in a truck 
accident in the 1950s, he had had chronic low back pain.  
The examining physician noted that the appellant had a spasm 
in both the neck and lower back.

In March 1995, the appellant underwent a VA examination.  At 
that time, he stated that while he was in the military, he 
injured his back after he was hit by a truck.  He indicated 
that ever since that injury, he had had chronic low back 
pain.  The physical examination showed that straight leg 
raising was markedly limited bilaterally to 30 percent of 
normal.  An x-ray of the appellants lumbosacral spine was 
interpreted as showing limited anterior-posterior (AP) and 
lateral views of the lumbar spine which demonstrated less 
than optimal film penetration in the lateral film.  There 
were multiple paralumbar hemostasis clips lying anteriorly.  
There was a lower lumbar scoliosis convexity towards the 
right and there was probably incomplete ossification of the 
posterior neural arch of S1.  Degenerative changes were 
present particularly at the second lumbar interspace.  There 
was no evidence of significant subluxation.  There was 
exaggeration of the lumbosacral angle and it was possible 
that there was slight narrowing at the fifth lumbar 
interspace.  The diagnosis was of degenerative joint disease 
of the lumbosacral spine.  

In March 1995, the appellant submitted a statement from his 
wife, M.C.J.  The statement, in essence, supported the 
appellants contentions that his service-connected 
lumbosacral strain was more severely disabling than reflected 
by the current 10 percent disability rating.  

Outpatient treatment records from the West Los Angeles VAMC, 
from April 1994 to November 1995, are essentially negative 
for any complaints or findings of a low back disorder.  

In January 1997, the appellant underwent a VA examination.  
At that time, he stated that while he was in the military, he 
sustained an injury to his back after he was hit by a truck.  
The appellant indicated that his treatment had been only 
supportive and care.  He reported that his back pain had 
recently worsened.  According to the appellant, he had had 
some injections in his back and he had also been using some 
anti-inflammatory type medication.  Upon physical 
examination, the examiner noted that the appellant was using 
a cane and that he demonstrated a limp with the left leg.  
The appellant had obvious weakness of the left leg which was 
secondary to a recent stroke.  In regards to the appellants 
back, the appellant was only able to demonstrate 35 degrees 
of flexion.  Reflexes in the lower extremities were equal and 
quite active.  The appellant resisted straight leg raising 
and was willing to demonstrate only 10 degrees of straight 
leg raising on both sides.  There was poor strength in both 
legs and he had poor control of his entire body.  According 
to the examiner, x-rays of the appellants lumbar spine 
showed degenerative changes of the entire lumbar spine with 
some spur formation.  The diagnosis was of a back strain.  
The examiner noted that it was his opinion that the 
appellants back problems were probably associated with his 
age and weight.  The examiner stated that the appellant was 
64 years old and he weighed 223 pounds.  

In December 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was in the 
military, he sustained a back injury after he was hit by a 
truck.  (T.1).  The appellant stated that ever since that 
accident, he had had chronic low back pain.  (T.3).  He 
indicated that at present, he had pain in his back all of the 
time and he received shots in order to relieve his pain.  
(T.4)  According to the appellant, he had muscle spasms that 
radiated down his right leg.  (Id.).  The appellant noted 
that he had tightness in his lower back and that at times, he 
had difficulty getting out of bed in the morning.  (T.5).  He 
testified that with the exception of his initial back injury, 
he had not had any additional trauma to the low back area.  
(T.4).  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating for a lumbosacral strain is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  
This finding is based in part on his assertion that his 
service-connected back disability has increased in severity.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997)(citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  
When the appellant submits a well grounded claim, VA must 
assist him in developing facts pertinent to that claim.  
38 U.S.C.A. §  5107(a).  The Board is satisfied that all 
relevant evidence is of record and the statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claim has been met.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the appellants 
service connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155;  38 C.F.R. §§  4.1, 4.10 (1998).  In that 
regard, the Board is required to adjudicate claims for 
increased ratings in light of the schedular criteria provided 
by the regulations.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  In evaluating the severity of a disability, the 
Board must look to the entire record.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (1998).  The appellants claims folder contains his 
service medical records and VA medical reports.  

Service connection is in effect for a lumbosacral strain for 
which the RO has assigned a 10 percent rating under the 
provisions of Diagnostic Code 5295 of the Rating Schedule.

In accordance with 38 C.F.R. §§  4.1, 4.2, 4.41, and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
appellants lumbosacral strain, the disability for which 
entitlement to an increased rating is asserted.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
history and findings pertaining to the disability for which 
entitlement to an increased rating is asserted on appeal.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 10 percent evaluation requires 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaits sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint spaces.  A 40 percent rating is 
also warranted if only some of these manifestations are 
present with abnormal mobility on forced motion.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

The appellants service-connected lumbosacral strain may also 
be rated under Diagnostic Code 5292.  Under the provisions of 
Diagnostic Code 5292, slight limitation of motion of the 
lumbar segment of the spine warrants a 10 percent evaluation.  
Moderate limitation of motion warrants a 20 percent 
evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

When a reasonable doubt arises regarding the degree of 
disability or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (1998).  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

In the instant case, the evidence of record shows that the 
appellant has a long history of chronic low back pain which 
originated after his in-service accident.  In addition, the 
outpatient treatment records from the West Los Angeles VAMC 
show that in December 1991, the appellant was diagnosed with 
a chronic low backache, and in January 1994, an examining 
physician noted that the appellant had a spasm in both the 
neck and lower back.  The Board notes that in the appellants 
December 1996 hearing, the appellant testified that at 
present, he had muscle spasms that radiated down his right 
leg.  (T.4).  Moreover, in the appellants March 1995 VA 
examination, the appellants straight leg raising was 
markedly limited bilaterally to 30 percent of normal.  An x-
ray of the appellants lumbar spine was interpreted as 
showing degenerative joint disease of the lumbosacral spine.  
Furthermore, in the appellants most recent VA examination, 
in January 1997, the appellant was only able to demonstrate 
35 degrees of flexion.  The appellant was diagnosed with a 
back strain and x-rays of the appellants lumbar spine were 
interpreted as showing degenerative changes in the entire 
lumbar spine with some spur formation.  

The Board observes that the most recent evidence of record 
shows that the appellant has chronic low back pain and some 
limitation of motion of the lumbar spine.  In addition, there 
is also objective evidence of a muscle spasm in the 
appellants low back area.  As previously stated, a 20 
percent evaluation under Diagnostic Code 5295 requires muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  Therefore, 
although the examiner in the appellants January 1997 VA 
examination stated that it was his opinion that the 
appellants back problems were probably associated with his 
age and weight, the Board finds, nevertheless, that based on 
the appellants history of a lumbosacral strain and of 
chronic low back pain, and the appellants current medical 
findings, including objective evidence of muscle spasms, 
flexion only to 35 degrees, and a diagnosis of a chronic 
lumbosacral strain, the evidence of record as a whole does 
raise the question of whether a 10 percent or 20 percent 
evaluation most accurately reflects the degree of 
disablement.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5295.

In this regard, the Board observes that in the May 1995 
rating action, the RO determined that the appellants 
diagnosed osteoarthritis of the lumbosacral spine was not to 
be considered part and parcel of his service-connected 
lumbosacral strain because the condition was not manifested 
until 10 years post-service and there was no factual evidence 
showing a causal relationship between the appellant's 
service-connected lumbosacral strain and the development of 
osteoarthritis.  However, the Board notes that in Webster v. 
Derwinski, 1 Vet. App. 155 (1991), the United States Court of 
Veterans Appeals (Court) held that the Board must attribute, 
based on the medical evidence of record, which symptoms 
pertain to the veteran's service-connected disorders and 
those that pertain to his non-service-connected disorders.  
The Board observes that upon a review of the evidence in this 
case, the evidence does not differentiate the degree of 
impairment which is caused by the appellants degenerative 
joint disease of the lumbosacral spine from the degree of 
impairment which is caused by the appellants service-
connected lumbosacral strain, and it is highly unlikely that 
such a determination could be made without leaving at least a 
reasonable doubt.  Accordingly, resolving that doubt in the 
appellants favor, the Board finds that the assignment of a 
20 percent disability rating for the appellants service-
connected lumbosacral strain is warranted.  When 
consideration is given to the objective findings, including 
the objective evidence of muscle spasms, as well as chronic 
low back pain, and with consideration of 38 C.F.R. § 4.7, it 
is the opinion of the Board that a 20 percent rating more 
adequately approximates the current level of impairment 
attributable to the service-connected lumbosacral strain.  
See generally Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); 
38 C.F.R. §§ 4.40, 4.45.  At the very least, the evidence for 
and against an increased rating for the service-connected 
lumbosacral strain is in equipoise, and as such, all 
reasonable doubt is resolved in favor of the appellant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
the preponderance of the evidence is clearly weighted against 
a higher rating.  As previously stated, the next higher 
rating requires either severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwaits sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint spaces under Diagnostic Code 5295, or severe limitation 
of motion of the lumbar segment of the spine under Diagnostic 
Code 5292.  In light of the above, the Board finds no 
reasonable basis to grant the appellant a rating in excess of 
20 percent.  


ORDER

A 20 percent evaluation for a lumbosacral strain is granted, 
subject to the applicable criteria concerning the 
disbursement of monetary benefits.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
